DETAILED ACTION
	Applicant’s response of October 12, 2021 has been fully considered.  Claim 1 is amended and claim 14 is cancelled.  Claims 1-13 and 15-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Page (US 2010/0160545).
	Regarding claims 1-5 and 8-11, Page teaches a thermoplastic elastomer composition comprising from 5 to 65% by weight, preferably 18-22% by weight, of a styrenic block copolymer such as styrene-isobutylene-styrene (¶18; Table 1), from 10 to 95% by weight of an aliphatic thermoplastic polyurethane such as an aliphatic polycaprolactone TPU (¶20 and Tables 
	Page does not teach an example of the composition comprising each of the above components, specifically the styrene-isobutylene-styrene.  However, Page does teach that styrene-isobutylene-styrene is an example of a styrenic block copolymer that may be used in the composition and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  MPEP 2123.  At the time of the filing of the instant specification, a person of ordinary skill in the art would have found it obvious to use styrene-isobutylene-styrene as a styrenic block copolymer in the composition and would have been motivated to do so because Page teaches that it is suitable for use in the disclosed invention.
	Page does not disclose that the composition has a haze of no greater than about 60%, most specifically of from about 20% to about 30%, when injection molded and tested at a thickness of 3 mm.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, there is no guidance available in the instant specification as to how to obtain this property than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e. a haze of no greater than about 60%, most specifically of from about 20% to about 30%, when injection molded and tested at a thickness of 3 mm, would implicitly be achieved by the resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 6, Page does not disclose that the composition has a vertical rebound of less than about 25% when injection molded and tested at a thickness of 3 mm.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients and amounts, and a 
Regarding claim 7, Page teaches that the compositions have a Shore A hardness of about 60 to 68 (Table 4).
	Regarding claim 12, while the polyester-type thermoplastic polyurethane being a reaction product of a polyester polyol, a diisocyanate and optionally, a chain extender is a product-by-process limitation and therefore, the component is not required to be formed in this way, Page teaches that the thermoplastic polyurethanes are formed by the polymerization reaction of a diisocyanate, a chain extender, and a polyol (¶7).  In order to form a polyester-type version of this component, a polyester polyol would have to be used and Page teaches using an aliphatic polycaprolactone (polyester) TPU in the composition.
	Regarding claims 13 and 15, Page does not require the presence of any of these components in the composition and therefore the composition may be essentially free of them.
	Regarding claims 16 and 17, Page teaches that the composition is molded or extruded to form articles and products (¶28).

Response to Arguments
Applicant's arguments filed October 12, 2021 have been fully considered but they are not persuasive.
	Applicant argues that the specific claimed styrenic block copolymer and ranges of the same are critical and exhibit unexpected results over the cited art.  This argument is unpersuasive.  In response to applicant’s argument that the instant invention has achieved unexpected results, the Office points out that enhancing and improving upon existing properties is not necessarily equated to the generation of unexpected results.  Any differences between the In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  See MPEP §716.02.  Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  MPEP 716.02(d).
	In this case, the experiments and results do not show the criticality of the specific styrenic copolymer used nor do they show the criticality of the claimed range.  First, the results do not compare the specific styrenic copolymer, styrene-isobutylene-styrene (SIBS), to other similar styrenic copolymers used in the same compositions.  If it is applicant’s position that only the inclusion of SIBS gives rise the unexpected results, then SIBS should be compared to other styrenic block copolymers such as SEBS and SEPS.  Second, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  MPEP 716.02(d) II.  In the instant examples, the lower bound of 5% by weight is not shown nor are any values under 5% by weight.  Therefore, at this time, the provided results do not show that the specific claimed styrenic block copolymer and ranges of the same are critical and exhibit unexpected results over the cited art.
	Applicant argues that the Office has failed to provide specific, concrete evidence to establish inherency of the claimed properties.  This argument is unpersuasive.  Independent claim 1 is directed to a composition comprising a polyester-type thermoplastic polyurethane and about 5% by weight to no greater than 30% by weight of SIBS.  This composition is taught by the prior art as set forth above.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767